Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard S. Roberts, Jr. (Reg. NO. 46,024) on 05/17/2022.

The application has been amended as follows: 
In claim 19, line 4, replace “esters” with “ester(s)”.
In claim 19, line 4, replace “ethers” with “ether(s)”.
In claim 32, line 2, replace “copolymer comprises a” with “component (b) is the”.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A) The closest prior art of record, Kishi (JP 2008255328 A, See machine translation for citation” discloses the fluorine-containing random copolymer is obtained by copolymerizing the ingredients comprising 10-75 mol% of a specific fluoroolefin (A), 4-70 mol% of a specific fluoroalkyl perfluorovinyl ether (B), 10-70 mol% of a specific unsaturated monomer (C) having a hydroxyl group, and 0.001-10 mol% of a specific polysiloxane compound (d) (Abstract, claim 1, [0007-008).  Therefore, Kishi does not teach or suggest the copolymer consists of (a), (b), and (c) as recited in the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879. The examiner can normally be reached M-F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767